 In the Matter of FRENCH AND HECHT COMPANY, INC.andINTERNA-TIONALMOLDERS AND FOUNDRY WORKERS UNION, A. F. OF L.,(LOCAL #72)Case No. R-2422.Decided,April 18, 1941Jurisdiction:iron and steel wheel manufacturing industry.Investigation and Certification of Representatives:existence of question : Com-pany did not answer union's letter requesting it to enter into collective bar-gaining negotiations and after it had assented to a consent election with-drew its assent and refused to participate in the election ; pay roll pre-ceding date Company withdrew its prior assent to a consent election to de-termine eligibility ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the foundry de-partment including specifically, but not exclusively, employees of the grindingroom, chipping room, molding shop, flask men,, cupola tenders and chargers,the flask repair and maintenance men, but excluding the superintendent,foremen, subforemen, and others having the right of discharge ; agreementas to.Mr. Edward F. Myers,of Springfield, Ohio, for the Company.Mr. Frank Voit,of Cincinnati, Ohio, for the Union.Mr. William T. Little,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn February 11, 1941, International Molders and Foundry Work-,ers of America, affiliated' with the American Federation of Labor,Local#72,, herein called the Union, filed with the Regional Di-rector for the Ninth Region (Cincinnati, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of French and Hecht Company, Inc., Spring-field,Ohio, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On March 11, 1941, the National Labor Relations Board, hereincalled the Board; acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules and31 N. L. R. B, No 12.49 50DECISIONSOF NATIONALLABOR RELATIONS BOARDRegulations-Series 2, as amended, ordered an investigation and au!thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 13, 1941, the Re-gional Director issued a notice of hearing, copies of which were dulyserved upon the Company and the Union.Pursuant to notice, a hearing was held on March 25, 1941, beforeKarl Filter, the Trial Examiner duly designated by the Chief TrialExaminer.The Company and the Union appeared by their repre-sentatives and- participated in the hearing.Full opportunity to be-heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings on theadmissibility of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the basis of the entire record in the case, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE CODIPANYFrench and Hecht Company, Inc., is an Iowa corporation engagedin the manufacture' of iron and steel wheels. It maintains a plantat Springfield, Ohio, herein called the Springfield plant, with whichthe present proceeding is concerned.Sales of finished products oftheSpringfield plant during the year ending August 30, 1940,amounted to $129,400, of which approximately 15 per cent,were madeto firms or persons- outside the State of Ohio, and approximately 85per cent were made to manufacturers to be incorporated into goodsand machines, much of which was shipped in interstate commerce.Coke used in the smelting of iron, and molding sand used in themaking of molds and cores, are purchased from sellers located out-side the State of Ohio. - Most of the other raw materials used at theSpringfield plant are purchased within the State of Ohio.The Com-pany admits that it is engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATION 'INVOLVEDInternationalMolders and Foundry Workers Union, Local *72,isa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company's Spring-field plant.III.THE QUESTION CONCERNING REPRESENTATION-On January 17, 1941, in a letter to the Company, the Union claimedto represent a majority of the Company's employees, and requested FRENCH & HECHT COMPANY, INC.51it' to enter into collective bargaining negotiations.The Companydid not answer the Union's letter.About February 10, 1941, afterit had assented to a consent election the Company withdrew its assentand refused to participate in the election.At the hearing, EdwardF. Myers, factory manager of the Springfield, Ohio, plant stated thatthe Union had submitted no proof of membership to the Companyand that the Company questioned its claim of majority representation.At the hearing the Trial Examiner reported and stated for thepurposes of the record that a substantial number of employees of theCompany, within, the unit hereinafter found to be appropriate, haddesignated the Union as their collective bargaining agency.,We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations 'of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union-agree, and we find, that all employeesof the foundry department of the Springfield, Ohio, plant of the Com-pany, including specifically, but not exclusively, employees of thegrinding room, chipping room,2 molding shop, flask men, cupola tend-ers and chargers, and the flask repair and maintenance men, butexcluding the superintedent, foremen, subforemen, and others havingthe right of discharge, constitute a unit appropriate for the purposesof collective bargaining.We further find that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effectuatethe policies of the Act..VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of -an election by secret ballot.As noted above, about February 10, 1941, the Company withdrew its1The Trial Examiner reported that 36 of the approximatey 90 employees in the appro-priate unit on March 20,1941,had signed authorization cards for the Union.2 The transcript of the stipulation literally reads "shipping room."However, from thecontext,it is clear that the parties intended to refer to the "chipping room."441843-42-vol 31-5 152DECISIONSOF NATIONALLABOR RELATIONS BOARDprior assent to a consent election.The Union requests that theCompany pay roll next preceding that date be used to determine eli-gibility to participate in the election.The Company requests thateligibility be determined by the current pay roll.Under the circum-stances, we shall direct that the pay roll next preceding February 10,1941, be used to determine eligibility.The Union requests that em-ployees on the pay roll preceding February 10, 1941, who have sincepermanently left the Company's employ, be permitted to vote.Suchemployees have no further interest in collective bargaining with theCompany and in accordance with our usual practice, -we shall notpermit them to participate in the election.We find that the em-ployees of the Company eligible to vote in the election are those em-ployees in the appropriate unit who were employed during thepay-roll period next preceding February 10, 1941, subject to suchlimitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce'has arisen concerning the repre-sentation 'of employees of French and Hecht Company; Inc., Spring-field, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.-2.All employees of the foundry department of the Springfield,Ohio, plant of the Company, including specifically, but not exclusively,employees of the grinding room, chipping room, molding shop, flaskmen, cupola tenders and chargers, the,flask repair and maintenancemen, but excluding the superintendent, foremen, subforemen, andothers having the right of discharge, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTION.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by, the Boardto ascertain representatives for the purposes of collective bargainingwith French and Hecht Company, Inc., Springfield, Ohio, an election-by secret: ballot shall be conducted as early as possible `but not later,than thirty (30). days from the date of this Direction, under the di- FRENCH & HECHT COMPANY, INC.53rection and supervision of the Regional Director for the Ninth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all employees of the foundry department of the Springfield,Ohio, plant of the Company, who were employed during the pay-rollperiod next preceding February 10, 1941, including specifically,, butnot exclusively, employees of the grinding room, chipping room,molding shop, flask men, cupola tenders and chargers, the flask re-pair and maintenance men, employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff,but excluding the superintendent, foremen, subforemen, othershaving the right of discharge, and those who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by International Molders and Foundry Workers Union,A. F. of L., (Local #72), for the purposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMay 9, 1941-On April 18,1941,' the National Labor Relations Board issued itsDecision, and-Direction of Election in the above-entitled proceeding.Pursuant to the Direction of Election, an election by secret ballotwas conducted on May 1, 1941, under the direction and supervisionof the Regional Director for the Ninth Region (Cincinnati, Ohio).On May 2, 1941, the Regional Director acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Reg-ulations-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the parties.No objections to the con-duct of the ballot or the Election Report were filed by any of theparties.As to the balloting and the results thereof, the Regional Directorreported as follows :Number of alleged eligible voters----------------------------69Number of ballots placed in ballot box----------------------- 67Number of unchallenged ballots FOR International Molders and-Foundry Workers Union, A. F. of L. (Local #72) ----------- 41Number of unchallenged ballots AGAINST InternationalMoldersandFoundryWorkersUnion,A.F.ofL.(Local#72) ---------------------------------------------19Number of challenged ballots--------------------------------5Number of blank ballots------------------------------'------- 'oNumber of spoiled ballots-----------------------------------231,N. L.R. B., No. 12a.- 54DECISIONSOF NATIONALLABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat InternationalMoldersand FoundryWorkers Union, A. F. of L., (Local #72) has been designated endselected by a majority -of all employees of the foundry department ofthe Springfield, Ohio, plant of French- and Hecht Company, Inc.,Springfield, Ohio, including specifically but not exclusively employeesof the grinding room, chipping room, molding shop, flask men,cupola tenders and chargers, and the flask repair and maintenancemen, but excluding the superintendent, foremen, subforemen, andothers having the right of discharge, as their representative for thepurposes of collective bargaining,, and that, pursuant to the provisionsof Section 9, (a) of the National Labor Relations Act, InternationalMolders and Foundry Workers Union, A. F. of L., (Local #72)is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.